Citation Nr: 0939810	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-15 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to October 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona Regional 
Office (RO).  

A hearing was held at the RO before the undersigned acting 
Veterans Law Judge in August 2009.

In a May 2008 filing, the Veteran asked to reopen his claim 
for service connection for retinopathy, secondary to service-
connected diabetes.  This claim is referred back to the RO 
for initial adjudication.  


FINDINGS OF FACT

1.  No medical evidence indicates that the Veteran is 
currently suffering from PTSD or any other psychiatric 
disorder.  

2.  There is no credible evidence supporting the Veteran's 
claimed stressors.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic.  Continuity is also required where a diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

To establish entitlement to service connection for PTSD a 
veteran must provide: medical evidence diagnosing PTSD; a 
link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In this case, the Veteran's 
claim must be denied, as the Veteran does not meet any of the 
requirements for service connection.  

First, the Veteran has not provided medical evidence that he 
has been diagnosed with PTSD.  Though VA has obtained records 
of the Veteran's medical treatment from various hospitals and 
clinics, none of these records reflects a diagnosis of PTSD.  
A March 2001 record from Gallup Indian Medical Center 
reflects that the Veteran was alert and oriented and he 
answered questions appropriately.  Though PTSD is mentioned 
sporadically in treatment records from 2007 from the Kayenta 
Health Center, it is simply listed among other problems of 
which the Veteran was reported to have a history.  There was 
no formal diagnosis, nor a record of treatment for symptoms 
of PTSD.  

In a January 2007 statement in support of his claim and in 
his August 2009 hearing, the Veteran stated that he was first 
informed about PTSD by doctors in Alaska.  VA obtained 
records of the Veteran's treatment at Samuel Simmons Memorial 
Hospital in Alaska, but these records show no diagnosis of or 
treatment for PTSD or any psychological disorder.    

Importantly, in his August 2009 hearing, the Veteran 
acknowledged the fact that he has not been formally diagnosed 
as suffering from PTSD.  In that hearing, the Veteran 
discussed both his military service and his life following 
his active service.  The Veteran also spoke of his claim 
before the Board and of his medical treatment.  In this 
discussion, he stated he had not been diagnosed with PTSD and 
was not receiving treatment for the disorder.  

The Veteran's stressors have also not been verified.  The 
Veteran submitted statements regarding his stressors in 
December 2004 and January 2005.  The Veteran stated that he 
was subject to rocket and gas attacks while guarding the 
perimeter of the base where he was stationed.  He claims to 
have been fired on once while driving from one base to the 
next.  The Veteran also claims to be the victim of a racially 
motivated incident, describing being punched in the stomach 
by a staff sergeant.  

If shown to be credible, these statements could support the 
Veteran's claim for PTSD.  In an effort to verify the 
Veteran's claimed stressors, the RO asked the Veteran to 
provide more detailed and specific information regarding 
these incidents.  The Veteran received a letter in July 2008 
asking for this information, but he did not respond with the 
information the RO sought.  The Board notes that the VA's 
duty to assist is not a one-way street.  If a Veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Here, the Veteran has not provided the 
specifics (i.e., dates, locations, and witnesses) necessary 
to verify his claimed stressors, and service-connection is 
thus not warranted.

Also, the Veteran's claim does not need to be evaluated as 
one for an acquired psychiatric disorder in general.  In 
February 2009, the Court of Appeals for Veterans Claims 
(Court) ruled that when a claimant seeks service connection 
for PTSD and nothing more, such a claim must be "considered 
a claim for any mental disability that may reasonably be 
encompassed by several factors including: the claimant's 
description of the claim; the symptoms the claimant 
describes, and the information" submitted by the claimant or 
obtained by VA.  Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009).  

The Clemons decision does not, however, require the Board to 
evaluate all claims limited to PTSD as claims for psychiatric 
disorders in general.  Instead, such an analysis need only be 
performed when a psychiatric disorder or symptoms thereof are 
present.  As the Court stated: "quite a different result is 
reached when the claimant requests compensation for a 
particular diagnosis but, after proper development, the 
medical evidence reveals no current condition related to the 
symptoms suffered." Id. at 7 (emphasis in original).  The 
Court elucidated this statement with an example.  According 
to the Court, if an appellant filed a claim for PTSD "but no 
current mental condition whatsoever was diagnosed, the claim 
could have been properly denied for lack of a diagnosis for 
any current mental condition."  Id. (citing 38 U.S.C. § 
1110; Caluza v. Brown, 7 Vet. App. 498, 506 (1995)).

The situation in the case before the Board is similar to the 
example provided by the Court.  Here, the Veteran is seeking 
service connection for PTSD, but he has not been diagnosed as 
suffering from any mental condition.  Accordingly, an 
analysis under Clemons of whether the Veteran may be service 
connected for a psychiatric disorder in general is 
unwarranted. 

It is axiomatic that "in the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran has not 
been diagnosed with PTSD and his claimed stressors cannot be 
verified.  He therefore cannot be service connected for that 
disorder, and the Board thus finds the criteria for service 
connection for PTSD have not been met.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304(f).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2004 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  A March 
2006 letter sent prior to the Supplemental Statement of the 
Case informed the Veteran of the five elements of a service 
connection claim and how he could substantiate each, thus 
satisfying the Dingess requirements.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that the notice 
requirement of the VCAA applies to all five elements of a 
service connection claim).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the RO obtained both the Veteran's service treatment records 
and the private treatment records of which he apprised the 
VA.  The Veteran requested and was afforded a hearing in 
front of the undersigned acting judge.

Though one was not provided, a VA medical examination is not 
required on this issue.  The Board may order an examination 
when the record shows that the Veteran has a current 
disability, indicates that this disability may be associated 
with the Veteran's active service, and does not contain 
sufficient evidence for the Board to make a decision on the 
issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates 
that there may be a nexus between the current disability and 
any service related incident, then the Board may order an RO 
to have a claimant examined.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  In this case, the Veteran is not 
suffering from PTSD.  Without such a current diagnosis, the 
Board may consider the medical records already in the file 
without requiring a VA examination.

Also, the Veteran has requested that VA obtain his criminal 
record, hoping that such information would prove that he 
suffers from PTSD.  While the VA has not obtained these 
records, the Board finds that any failure to associate these 
records with the claims file is non-prejudicial.  The 
Veteran's claim is being denied because there is no evidence 
of a current diagnosis of a psychiatric disorder or PTSD and 
because the Veteran's claimed stressors cannot be verified.  
It is the Board's opinion that obtaining the Veteran's 
criminal record will not serve to ameliorate either of these 
issues.  The Board acknowledges the Veteran's statements 
regarding his criminal record, and will accept as true his 
recited history of DUI arrests in various states.  However, a 
history of criminal activity does not demonstrate the 
presence of PTSD.  

The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that all necessary development has 
been accomplished, and appellate review does not therefore 
result in prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


